 



Exhibit 10.6

TAX SHARING AGREEMENT

by and among

CENDANT CORPORATION

and

PHH CORPORATION

 




























*The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 



TAX SHARING AGREEMENT

This Tax Sharing Agreement (this “Agreement”) is dated as of January 31, 2005,
by and among Cendant Corporation, a Delaware corporation (“Cendant”), PHH
Corporation, a Maryland corporation (“PHH”), and each PHH Affiliate that
executes this Agreement. Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to such terms in Article VII hereof.

RECITALS

WHEREAS, as of the date hereof, Cendant and its direct and indirect domestic
subsidiaries are members of an Affiliated Group, of which Cendant is the common
parent corporation;

WHEREAS, Cendant’s Board of Directors has determined that it is appropriate and
desirable for Cendant to distribute all of its shares of PHH common stock to
Cendant shareholders;

WHEREAS, Cendant and PHH have agreed to undertake a series of transactions
including (i) as more fully set forth in the Steps Memo, the contribution by PHH
to Cendant Mobility Services Corporation, a Delaware corporation (“Mobility”),
of certain assets, and, in connection therewith, the distribution by Mobility to
PHH of $100 million to be distributed by PHH to its creditors, followed by the
distribution by PHH to Cendant of all of the stock of Mobility (collectively,
the “Internal Distribution”), (ii) the distribution by Cendant to its common
shareholders pro rata of all of the stock of PHH (the “Distribution”), and
(iii) each of the other transactions set forth in the Steps Memo and each other
transaction effected on or before the Distribution Date that is related to the
transactions set forth in the Steps Memo (collectively, the “Internal
Reorganization”); and

WHEREAS, the Internal Distribution is intended to qualify as a reorganization
and distribution that are tax-free to PHH, Mobility, and Cendant under sections
368(a)(1)(D), 361(c), and 355 of the Code; the Distribution is intended to
qualify as a distribution that is tax-free to Cendant and its shareholders under
section 355 of the Code; and steps comprising the Internal Reorganization are
intended to be tax-free to Cendant and PHH and their respective affiliates.

WHEREAS, in contemplation of the Distribution pursuant to which PHH and its
direct and indirect domestic subsidiaries will cease to be members of the
Affiliated Group of which Cendant is the common parent, Cendant and PHH desire
to set forth their agreement on the rights and obligations of Cendant and PHH
and their respective groups with respect to handling and allocating Taxes for
periods beginning before and after the Distribution Date, Taxes, if any,
resulting from transactions effectuated in connection with the Internal
Distribution, the Distribution, the Internal Reorganization, and various other
Tax matters.

1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, Cendant and PHH mutually covenant
and agree as follows:

ARTICLE I

PREPARATION AND FILING OF TAX RETURNS; PAYMENT OF TAXES

Section 1.1      Cendant’s Responsibility. (a) Cendant shall have sole and
exclusive responsibility for the preparation and timely filing of:

(i)      all Cendant Separate Income Tax Returns;

(ii)      all Cendant Consolidated and Combined Income Tax Returns; and

(iii)      all Tax Returns required to be filed by Cendant or any Cendant
Affiliate with respect to Other Taxes
as determined pursuant to Section 1.3 hereof.

(b)           Subject to Section 1.2(c), and Sections 2.1(b), (c), and (d),
Cendant shall be liable for and shall timely pay, or cause to be paid, to the
applicable Taxing Authority all Taxes required to be reported on Tax Returns for
which it has responsibility under this Section 1.1 and shall be entitled to
receive and retain any refunds of Taxes paid with respect thereto.

Section 1.2      PHH’s Responsibility. (a) PHH shall have sole and exclusive
responsibility for the preparation and timely filing of:

(i)      all PHH Separate Income Tax Returns;

(ii)      all PHH Consolidated and Combined Income Tax Returns; and

(iii)      all Tax Returns required to be filed by PHH or any PHH Affiliate with
respect to Other Taxes as
determined pursuant to Section 1.3 hereof.

(b)      Subject to Section 2.1(a), (c), and (d), PHH shall be liable for and
shall timely pay, or cause to be paid, to the applicable Taxing Authority all
Taxes required to be reported on Tax Returns for which it has responsibility
under this Section 1.2 and subject to Section 1.6, shall be entitled to receive
and retain any refunds of Taxes paid with respect thereto.

(c)      Notwithstanding Section 1.1 or any other provision of this Agreement to
the contrary, PHH shall be liable for any Taxes attributable to transactions or
actions taken by

2



--------------------------------------------------------------------------------



 



PHH or any PHH Affiliate on the Distribution Date, except for (i) any
transactions or actions undertaken in the ordinary course of business consistent
with past practices or (ii) the Distribution, to the extent PHH would not
otherwise be liable for any such Taxes under Section 2.1(b), (c), or (d). To the
extent required or permissible, any extraordinary item, within the meaning of
Treasury Regulation Section 1.1502-76(b)(2)(ii)(C), of PHH or any PHH Affiliate
that occurs or results from a transaction that takes place on the Distribution
Date shall be treated as occurring at the beginning of the day following the
Distribution Date.

Section 1.3      Liability for Other Taxes. PHH shall and shall cause each PHH
Affiliate to prepare and timely file all Tax Returns for Other Taxes in respect
of which the legal incidence of the Other Tax is imposed on PHH or any PHH
Affiliate, as the case may be, and PHH shall be liable for and timely pay (or
cause to be paid) all such Other Taxes. Cendant shall and shall cause each
Cendant Affiliate to prepare and timely file all Tax Returns for Other Taxes in
respect of which the legal incidence of the Other Tax is imposed on Cendant or
any Cendant Affiliate, as the case may be, and Cendant shall be liable for and
timely pay (or cause to be paid) all such Other Taxes. Responsibility for filing
any Tax Return and liability for paying any Other Tax that is legally imposed on
more than one legal entity (e.g., joint and several liability) shall be
allocated in accordance with past practices as reasonably determined by Cendant,
or in the absence of such practices, in accordance with any reasonable
allocation method determined by Cendant.

Section 1.4      Agent. PHH hereby irrevocably designates, and agrees to cause
each PHH Affiliate to so designate, Cendant as its sole and exclusive agent and
attorney-in-fact and agrees to take such action and to cause the PHH Affiliates
to take such action (including execution of powers of attorney and other
documents) as Cendant may reasonably request in connection with any matter
relating to Taxes, provided, that except as otherwise provided in Section 1.6(g)
and Section 5.4, this Section 1.4 shall not apply to Taxes described in
Section 1.2(b).

Section 1.5      Manner of Tax Return Preparation.

(a)      Unless otherwise required by a Taxing Authority, the parties hereto
shall prepare and file all Tax Returns and take all other actions in a manner
consistent with this Agreement. All Tax Returns shall be filed on a timely basis
(taking into account applicable extensions) by the party responsible for filing
such Tax Returns under this Agreement.

(b)      Subject to Section 1.5(a), Cendant shall have the exclusive right in
its reasonable discretion with respect to any Tax Return described in
Section 1.1 to determine all relevant matters, including without limitation
(1) the manner in which such Tax Return shall be prepared and filed, including
the elections, methods of accounting, positions, conventions and principles of
taxation to be used and the manner in which any Tax Asset or Tax related matter
regarding such Tax Return shall be reported, provided that Cendant shall elect
out of bonus depreciation under section 168(k) of the Code for PHH and each PHH
Affiliate for the taxable year ended December 31, 2004, (2) whether any
extensions may be requested, (3) the elections that will be made by Cendant, any
Cendant Affiliate, PHH, or any PHH Affiliate on such Tax

3



--------------------------------------------------------------------------------



 



Return, (4) whether any amended Tax Return(s) shall be filed, (5) whether any
claim(s) for refund shall be made, (6) whether any refund shall be paid by way
of refund or credited against any liability for the related Tax, and (7) whether
to retain outside firms to prepare or review such Tax Returns.

Section 1.6      Certain Tax Benefits.

(a)      PHH shall pay to Cendant the amount of any Tax Benefit Realized by PHH
or any PHH Affiliate in each taxable year that is attributable to the
transactions undertaken pursuant to the Avis Merger Agreement being
characterized in a manner other than as reported by Cendant or any Cendant
Affiliate on its originally filed applicable income Tax Returns. Within sixty
(60) days of any Final Determination that may give rise to an obligation of PHH
under this Section 1.6(a) (an “Avis Final Determination”), Cendant shall notify
PHH in writing of such Avis Final Determination and shall provide PHH with such
information reasonably required by PHH for PHH and each relevant PHH Affiliate
to account for any Tax Asset (or any increase in any Tax Asset) and to determine
the Tax Benefit potentially available attributable to the Avis Final
Determination. Notwithstanding the foregoing, the failure of Cendant to provide
notice to PHH within the time required by the preceding sentence shall not
relieve PHH of any liability and/or obligation which it may have under this
Section 1.6.

(b)      Within sixty (60) days after PHH receives notice of any Avis Final
Determination, PHH shall provide to Cendant a schedule showing, in reasonable
detail, the effect of the Avis Final Determination (the “Tax Benefit Schedule”)
on any Tax Asset or Tax liability of PHH and the PHH Affiliates for each taxable
period ending on or before the date of the notice for which PHH filed the
applicable Tax Return. Within thirty (30) days of the finalization of the Tax
Benefit Schedule, as described in subsection (d) below, PHH shall take or cause
to be taken all steps necessary or appropriate to Realize any Tax Benefit
attributable to past taxable periods, including the prompt filing of amended Tax
Returns and/or claims for refund.

(c)      PHH shall file and shall cause each PHH Affiliate to file all current
and future Tax Returns consistent with the Avis Final Determination and so as to
Realize as quickly as possible any Tax Benefit potentially available to PHH and
each PHH Affiliate, and shall provide to Cendant a Tax Benefit Schedule and a
calculation of the Tax Benefit Realized annually, no later than 120 days prior
to the due date, including applicable extensions, of PHH’s federal Income Tax
Return until such time as the parties in good faith agree that PHH has no
remaining obligation for any Tax Benefit.

(d)      Each time PHH delivers the Tax Benefit Schedule to Cendant, PHH shall
also (i) deliver to Cendant schedules and work papers providing reasonable
detail regarding the preparation of the Tax Benefit Schedule and the Tax Benefit
Realized and an Advisory Firm Letter supporting such Tax Benefit Schedule and
Tax Benefit Realized and (ii) allow Cendant reasonable access to the appropriate
representatives at PHH and each PHH Affiliate and the Advisory Firm in
connection with its review of such schedule. The Tax Benefit Schedule shall
become final and binding on the parties unless Cendant, within thirty
(30) calendar days after receiving such schedule, provides PHH with notice of a
good faith objection to such Tax Benefit

4



--------------------------------------------------------------------------------



 



Schedule. If a Dispute arises between PHH and Cendant with respect to the Tax
Benefit Schedule, Tax Benefit or the Tax Benefit Realized, such Dispute shall be
resolved in accordance with the principles and procedures set forth in
Section 6.3.

(e)      PHH shall pay Cendant the amount of Tax Benefit Realized by PHH and
each PHH Affiliate within thirty (30) days of the date on which such Tax Benefit
is Realized by PHH or such PHH Affiliate, as the case may be.

(f)      There shall be an adjustment to any Tax Benefit calculated under
Section 1.6 hereof in the event of an Audit which results in a Final
Determination that increases or decreases the amount of such Tax Benefit to PHH
or any PHH Affiliate reported on any relevant Tax Return of PHH or any PHH
Affiliate. PHH shall promptly inform Cendant of any such Audit, shall use its
reasonable best efforts to sustain the Tax Benefit at issue in the Audit, and
shall, at Cendant’s request, allow Cendant to participate in the Audit. Upon
receiving written notice of a Final Determination affecting any Tax Benefit, PHH
shall redetermine the relevant Tax Benefit, taking into account the Final
Determination (the “Restated Tax Benefit”). If the Restated Tax Benefit is
greater than the relevant Tax Benefit, PHH shall promptly pay Cendant the
difference between such amounts. If the Restated Tax Benefit is less than the
relevant Tax Benefit, Cendant shall pay to PHH the difference between such
amounts promptly after receipt of written notice setting forth the amount due
and the computation thereof.

(g)      New Jersey Business Incentive Program.

(i)      Notwithstanding anything to the contrary set forth in this Agreement,
Cendant shall have the exclusive right and sole discretion to control, contest
and represent the interests of PHH and each PHH Affiliate in any filing, claim
and/or proceeding relating or attributable to the New Jersey Business Employment
Incentive Program (the “BEIP”) for all periods ending on or prior to the
Distribution Date. In connection with this Section 1.6(g), PHH shall designate,
and shall cause each PHH Affiliate to designate, Cendant (and Cendant employees
and representatives of Cendant) as its attorney-in-fact and agrees to take such
action and cause each PHH Affiliate to take such action (including execution of
appropriate powers of attorney and other documents) as Cendant may reasonably
request for all periods ending on or prior to the Distribution Date. With
respect to a filing, claim and/or proceeding relating or attributable to the
BEIP for a Straddle Period (as defined below), PHH shall have the right and
discretion to control, contest and represent the interests of PHH and each PHH
Affiliate, provided that (x) Cendant shall have the right to participate in any
such contest or other matter relating to the BEIP for such Straddle Period, and
PHH and each PHH Affiliate shall keep Cendant fully informed of all matters
relating to such contest or other matter and (y) PHH shall use reasonable best
efforts to obtain any BEIP Payments (as defined below) that are attributable to
such Straddle Period and are otherwise legally obtainable by PHH and/or one or
more PHH Affiliates.

5



--------------------------------------------------------------------------------



 

\

(ii)      Notwithstanding anything to the contrary set forth in this Agreement,
PHH shall pay to Cendant, no later than five calendar days after receipt by PHH
and each PHH Affiliate, as the case may be, of each BEIP Payment (as defined
below), an amount equal to (x) with respect to all periods ending on or before
the Distribution Date, the Net BEIP Payment (as defined below) attributable to
each BEIP Payment and (y) with respect to any period that begins on or before
and ends after the Distribution Date (a “Straddle Period”), the Net BEIP Payment
for such Straddle Period multiplied by a fraction the numerator of which is the
number of calendar days in the Straddle Period ending on (and including) the
Distribution Date and the denominator of which is the number of calendar days in
such entire Straddle Period. For purposes of the Agreement, (i) “BEIP Payment”
means each payment received by PHH and each PHH Affiliate from the State of New
Jersey attributable to the BEIP, (ii) “Net BEIP Payment” means the excess of
(x) one hundred percent (100%) of each BEIP Payment received by PHH and each PHH
Affiliate over (y) the PHH BEIP Deductible Amount, and (iii) “PHH BEIP
Deductible Amount” means, with respect to each BEIP Payment, the lesser of
(x) 10 percent of such BEIP Payment and (y) *CONFIDENTIAL. PHH shall provide to
Cendant promptly upon request any contract (and any modification or amendments
thereto) between PHH and the PHH Consultant.

Section 1.7      Net Operating Losses. Notwithstanding any other provision of
this Agreement, PHH shall elect (under section 172(b)(3) of the Code and, to the
extent feasible, any similar provision of any state, local or foreign Tax law)
to relinquish any right to carry back net operating losses to any Cendant
Consolidated and Combined Income Tax Return.

ARTICLE II

DISTRIBUTION TAXES AND INTERNAL REORGANIZATION TAXES

Section 2.1      Distribution Taxes and Internal Reorganization Taxes.

(a)      Cendant’s Liability for Distribution Taxes and Internal Reorganization
Taxes. Notwithstanding any other provision of this Agreement to the contrary
other than Section 2.1(c), Cendant shall be liable for one hundred percent
(100%) of any Distribution Taxes and/or Internal Reorganization Taxes that are
attributable to, or result from, one or more of the following:

(i)      any action, or failure or omission to act, by Cendant or any Cendant
Affiliate that is inconsistent with any material, information, fact, or
statement, or that constitutes a breach of any covenant or representation,
pertaining to Cendant or any Cendant Affiliate in the Cendant Representation
Letters;

6

*The term “Confidential” indicates material that has been omitted and for which
confidential treatment has been requested. All such omitted material has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



 



(ii)      any action, or failure or omission to act, by Cendant or any Cendant
Affiliate after the Distribution, including, without limitation, a cessation,
transfer to affiliates, or disposition of its active trades or businesses or
other businesses, or an issuance of stock, stock buyback, or payment of an
extraordinary dividend by Cendant or any Cendant Affiliate following the
Distribution;

(iii)      any acquisition of stock or other equity or assets of Cendant or any
Cendant Affiliate by one or more other Persons occurring prior to or following
the Distribution; or

(iv)      any issuance of stock by Cendant or any Cendant Affiliate, or change
in ownership of stock in Cendant or any Cendant Affiliate, that causes section
355(d) or section 355(e) of the Code to apply to the Distribution.

(b)      PHH’s Liability for Distribution Taxes and Internal Reorganization
Taxes. Notwithstanding any other provision of this Agreement to the contrary
other than Section 2.1(c), PHH shall be liable for one hundred percent (100%) of
any Distribution Taxes and/or Internal Reorganization Taxes that are
attributable to, or result from, one or more of the following:

(i)      any action, or failure or omission to act, by PHH or any PHH Affiliate
that is inconsistent with any material, information, fact, or statement, or that
constitutes a breach of any covenant or representation, pertaining to PHH in the
PHH Representation Letter;

(ii)      any action, or failure or omission to act, by PHH or any PHH Affiliate
after the Distribution, including without limitation, a cessation, transfer to
affiliates or disposition of its active trades or businesses or other
businesses, or an issuance of stock, stock buyback, or payment of an
extraordinary dividend by PHH or any PHH Affiliate following the Distribution;

(iii)      any acquisition of stock or other equity or assets of PHH or any PHH
Affiliate by one or more other Persons following the Distribution; or

(iv)      any issuance of stock by PHH or any PHH Affiliate, or change in
ownership of stock in PHH or any PHH Affiliate, that causes section 355(d) or
section 355(e) of the Code to apply to the Distribution.

(c)      First Party Responsible. The first party to act or fail to act in a
manner that results in the imposition of Distribution Taxes and/or Internal
Reorganization Taxes shall be liable for one hundred percent (100%) of such
Distribution Taxes and/or Internal Reorganization Taxes pursuant to
Section 2.1(a) or 2.1(b), as applicable; provided, that if such first party is
subsequently able to act, and does act, in a manner that results in Distribution
Taxes and/or Internal Reorganization Taxes not being imposed, then such first
party shall not be liable for any

7



--------------------------------------------------------------------------------



 



Distribution Taxes and/or Internal Reorganization Taxes imposed as a result of
any act, or failure or omission to act, by the other party subsequent to the
first party’s action, or failure or omission to act.

(d)      “No Fault” Allocation. In the event of the imposition of Distribution
Taxes or Internal Reorganization Taxes for which neither party is liable
pursuant to Sections 2.1(a) or 2.1(b), such Taxes shall be borne 86.3 percent by
Cendant and 13.7 percent by PHH.

Section 2.2      Continuing Covenants.

(a)      PHH shall not and shall cause the PHH Affiliates not to take any
action, or fail or omit to take any action that would cause any of the facts,
representations or statements set forth in the PHH Representation Letter to be
untrue. Moreover, (x) during the two-year period following the Distribution
Date, PHH will not cease to be engaged in the active trade or business relied
upon for purposes of satisfying the requirements of Section 355(b) of the Code
with respect to the Internal Distribution and/or the Distribution, and
(y) during the applicable period provided in Section 355(e)(2)(B) of the Code
with respect to the Distribution, PHH will not enter into any transaction or
make or permit any change in equity structure (including, without limitation,
stock issuances, pursuant to the exercise of options, option grants or
otherwise, capital contributions, or mergers or acquisitions, but not including
the Distribution) that could cause the Distribution or the Internal Distribution
to be treated as part of a plan pursuant to which one or more Persons acquire
directly or indirectly PHH stock representing a “50-percent or greater interest”
within the meaning of Section 355(e) of the Code.

(b)      Notwithstanding Section 2.2(a), PHH shall be permitted to take and
shall permit the PHH Affiliates to take actions inconsistent with the covenants
contained in such section if: (i) PHH obtains a ruling from the IRS in form and
substance acceptable to Cendant to the effect that such actions will not result
in the Distribution, the Internal Distribution or the Internal Reorganization,
as the case may be, being taxable transactions, in whole or in part, or (ii) PHH
obtains an opinion in form and substance acceptable to Cendant of nationally
recognized tax counsel acceptable to Cendant to the effect that such actions
will not result in the Distribution, the Internal Distribution or the Internal
Reorganization being taxable transactions, in whole or in part. Notwithstanding
the receipt of an IRS ruling or a tax opinion described in this Section 2.2(b),
PHH and the PHH Affiliates shall not be relieved of any indemnification
obligations under this Agreement.

ARTICLE III

INDEMNIFICATION

Section 3.1      Generally.

(a)      Cendant shall indemnify PHH, each PHH Affiliate, and their respective
directors, officers and employees, and hold them harmless from and against all
Taxes and associated Losses, without duplication, (i) for which Cendant is
liable under this Agreement,

8



--------------------------------------------------------------------------------



 



(ii) imposed on PHH or any PHH Affiliate under Treasury
Regulation Section 1.1502-6 (or any corresponding provision of state, local, or
foreign Tax law) as a result of PHH or any PHH Affiliate being a member of the
Affiliated Group (or similar group under state, local, or foreign Tax law) of
which Cendant or any Cendant Affiliate is the common parent, except to the
extent that PHH otherwise would be liable for such Taxes under Article II of
this Agreement, or (iii) attributable to a breach of any covenant or obligation
of Cendant under this Agreement.

(b)      PHH shall indemnify Cendant, each Cendant Affiliate, and their
respective directors, officers, and employees, and hold them harmless from and
against all Taxes and associated Losses, without duplication, (i) for which PHH
is liable under this Agreement, (ii) imposed on any Cendant Affiliate under
Treasury Regulation Section 1.1502-6 (or any corresponding provision of state,
local, or foreign Tax law) as a result of any Cendant Affiliate being a member
of the Affiliated Group (or similar group under state, local, or foreign Tax
law) of which PHH or any PHH Affiliate is the common parent, except to the
extent that Cendant otherwise would be liable for such Taxes under Article II of
this Agreement, or (iii) attributable to a breach of any covenant or obligation
of PHH under this Agreement.

Section 3.2      No Indemnification for Tax Attributes. Notwithstanding anything
to the contrary contained in this Agreement, Cendant shall not indemnify PHH or
any PHH Affiliate from and against, and none of PHH or any PHH Affiliate shall
be entitled to indemnification pursuant to this Agreement, for any Taxes or
Losses resulting from PHH or any PHH Affiliates not having, or having a reduced
amount, of Tax attributes (including basis of assets, net operating loss
carryovers and credit carryovers).

ARTICLE IV

PAYMENTS

Section 4.1      Payments Under This Agreement. Any payment required to be made
pursuant to this Agreement by one party to the other shall be made according to
this Section 4.1.

(a)      In General. All payments shall be made within the time prescribed for
payment in this Agreement, or if no period is prescribed, within twenty
(20) days after delivery of written notice of payment owing together with a
computation of the amounts due.

(b)      Treatment of Payments. Unless otherwise required by any Final
Determination, payments made by one party to another party (other than payments
of interest pursuant to Section 4.1(e) and payments of After Tax Amounts
pursuant to Section 4.1(d)) pursuant to this Agreement shall be treated for all
Tax and financial accounting purposes as nontaxable payments (dividend
distributions or capital contributions, as the case may be) made immediately
prior to the Distribution and, accordingly, as not includible in the taxable
income of the recipient.

9



--------------------------------------------------------------------------------



 



(c)      Prompt Performance. All actions required to be taken by any party under
this Agreement shall be performed within the time prescribed for performance in
this Agreement, or if no period is prescribed, such actions shall be performed
promptly.

(d)      After Tax Amounts. If, pursuant to a Final Determination, it is
determined that the receipt or accrual of any payment made under this Agreement
(other than payments pursuant to Section 1.6 or of interest pursuant to
Section 4.1(e)), including any payment made pursuant to this Section 4.1(d), is
includible in income by the receiving party, the party making such payment shall
pay to the receiving party an additional amount equal to (a) the After Tax
Amount with respect to such payment and (b) interest at the rate described in
Section 4.1(e) on the amount of any Tax attributable to such inclusion in income
from the date such Tax accrues through the date of payment of such After Tax
Amount. A party making a demand for a payment pursuant to this Agreement and for
a payment of an After Tax Amount with respect to such payment shall separately
specify and compute such After Tax Amount. However, a party may choose not to
specify an After Tax Amount in a demand for payment pursuant to this Agreement
without thereby being deemed to have waived its right subsequently to demand an
After Tax Amount with respect to such payment.

(e)      Interest. Payments pursuant to this Agreement that are not made within
the period prescribed in this Agreement (the “Payment Period”) shall bear
interest for the period from and including the date immediately following the
last date of the Payment Period through and including the date of payment at a
per annum rate equal to the prime rate as published in The Wall Street Journal
on the last day of such Payment Period, plus two percent (2%). Such interest
shall be payable at the same time as the payment to which it relates and shall
be calculated on the basis of a year of 365 days and the actual number of days
for which due.

ARTICLE V

TAX PROCEEDINGS

Section 5.1      Audits. Subject to Section 5.4, the party responsible for
preparing and filing a Tax Return pursuant to Article I (the “Filing Party”)
shall have the exclusive right to control, contest, and represent the interests
of Cendant, any Cendant Affiliate, PHH, and any PHH Affiliate, as applicable, in
any Audit relating to such Tax Return and, in its reasonable discretion, to
resolve, settle or agree to any deficiency, claim or adjustment proposed,
asserted or assessed in connection with or as a result of any such Audit. The
Filing Party’s rights shall extend to any matter pertaining to the management
and control of an Audit, including execution of waivers, choice of forum,
scheduling of conferences and the resolution of any Tax related matter regarding
such Tax Return.

Section 5.2      Notice. Within ten (10) days after a party receives a written
notice or other information from a Taxing Authority of the existence of a Tax
issue that may require the indemnifying party to indemnify the receiving party
under this Agreement, such party shall notify the indemnifying party of such
issue, and thereafter shall promptly forward to the other

10



--------------------------------------------------------------------------------



 



party copies of notices and material communications with any Taxing Authority
relating to such issue. The failure of one party to notify the other party of
any matter relating to a particular Tax for a taxable period or to take any
action specified in this Agreement shall not relieve such other party of any
liability and/or obligation which it may have under this Agreement with respect
to such Tax for such taxable period, except to the extent that such other
party’s rights under this Agreement are materially prejudiced by such failure.

Section 5.3      Remedies. PHH shall make no claim against Cendant and shall not
raise or assert any defense to PHH’s liabilities and/or obligations to Cendant
under this Agreement based upon the resolution by Cendant of any deficiency,
claim or adjustment relating to any Tax related matter pertaining to Cendant or
any Cendant Affiliate.

Section 5.4      Control of Distribution Tax and Internal Reorganization Tax
Proceedings. Notwithstanding any other provision of this Agreement to the
contrary, Cendant shall have the exclusive right and sole discretion to control,
contest, and represent the interests of Cendant, any Cendant Affiliate, PHH, and
any PHH Affiliate in any Audits (including, without limitation, audits of PHH
Separate Income Tax Returns) relating to Distribution Taxes and/or Internal
Reorganization Taxes and to resolve, settle or agree to any deficiency, claim or
adjustment proposed, asserted or assessed in connection with or as a result of
any such Audit, provided that to the extent that Cendant reasonably believes
that PHH may potentially have liability for such Distribution Taxes and/or
Internal Reorganization Taxes pursuant to this Agreement, Cendant shall permit
PHH to participate in the relevant Audit. Cendant’s rights shall extend to any
matter pertaining to the management and control of such Audit, including
execution of waivers, choice of forum, scheduling of conferences and the
resolution of any Tax related matter regarding such Tax Return. In connection
with this Section 5.4, PHH shall designate and shall cause the PHH Affiliates to
designate, Cendant (and Cendant employees and representatives of Cendant) as its
attorney-in-fact and agrees to take such action and to cause the PHH Affiliates
to take such action (including execution of appropriate powers of attorney and
other documents) as Cendant may reasonably request.

ARTICLE VI

MISCELLANEOUS PROVISIONS

Section 6.1      Effectiveness. This Agreement shall become effective on the
Distribution Date.

Section 6.2      Cooperation and Exchange of Information.

(a)      Cooperation. PHH and Cendant shall each cooperate fully (and each shall
cause its respective affiliates to cooperate fully) with all reasonable requests
from the other party hereto, or from an agent, representative or advisor to such
party, in connection with the preparation and filing of Tax Returns, claims for
refund, Audits, and other matters related to

11



--------------------------------------------------------------------------------



 



Taxes covered by this Agreement. Such cooperation shall include, without
limitation, at each party’s own cost:

(i)      the retention until the expiration of the applicable statute of
limitations, and the provision upon request, of Tax Returns, books, records
(including information regarding ownership and Tax basis of property),
documentation and other information relating to the Tax Returns, including
accompanying schedules, related work papers, and documents relating to rulings
or other determinations by Taxing Authorities;

(ii)      the execution of any document that may be necessary or reasonably
helpful in connection with any Audit, or the filing of a Tax Return or refund
claim by Cendant or any Cendant Affiliate or PHH or any PHH Affiliate, including
certification, to the best of a party’s knowledge, of the accuracy and
completeness of the information it has supplied; and

(iii)      the use of the party’s reasonable best efforts to obtain any
documentation that may be necessary or reasonably helpful in connection with any
of the foregoing.

Each party shall make its employees and facilities available on a reasonable and
mutually convenient basis in connection with the foregoing matters.
Notwithstanding anything to the contrary contained in this Agreement or
otherwise, neither PHH nor any PHH Affiliate shall have the right to receive or
obtain any information relating to Taxes of Cendant, any Cendant Affiliate or
its predecessors, in each case, other than information relating solely to PHH or
a PHH Affiliate.

(b)      Retention of Records. Subject to Section 6.2(a), a party intending to
dispose of documentation relating to the Taxes of Cendant or any Cendant
Affiliate or PHH or any PHH Affiliate, including without limitation, Tax
Returns, books, records, documentation and other information relating to the Tax
Returns, including accompanying schedules, related work papers, and documents
relating to rulings or other determinations by Taxing Authorities (after the
expiration of the applicable statute of limitations) as permitted by this
Agreement, shall provide written notice to the other party describing the
documentation to be destroyed or disposed of sixty (60) business days prior to
taking such action. The other party may arrange to take delivery of the
documentation described in the notice at its expense during the succeeding sixty
(60) day period.

Section 6.3      Dispute Resolution. Any dispute, controversy or claim arising
out of or relating to this Agreement or the breach, termination or validity
hereof (“Dispute”) shall first be negotiated between the appropriate senior
executives of Cendant and PHH who have the authority to resolve the matter. Such
executives shall meet to attempt in good faith to negotiate a resolution of the
Dispute prior to pursuing other available remedies, within ten (10) days of
receipt by Cendant or PHH, as applicable, of notice of a Dispute, which date of
receipt shall be referred to herein as the “Dispute Resolution Commencement
Date.” If the senior executives are

12



--------------------------------------------------------------------------------



 



unable to resolve the Dispute within thirty (30) days from the Dispute
Resolution Commencement Date, then Cendant and PHH shall jointly retain an
Independent Firm to resolve the Dispute. If Cendant and PHH cannot mutually
agree upon an Independent Firm, then any Dispute which Cendant and PHH cannot
resolve within thirty (30) days from the Dispute Resolution Commencement Date
shall be resolved by a nationally recognized accounting firm selected by the
American Arbitration Association; provided, that the American Arbitration
Association shall not select any accounting firm that is then providing auditing
services to Cendant, any Cendant Affiliate, PHH or any PHH Affiliate. The
accounting firm selected by Cendant and PHH or the American Arbitration
Association, as the case may be, shall act as an arbitrator to resolve all
points of disagreement, and its decision shall be final and binding upon all
parties involved. Following the decision of such firm, Cendant and PHH shall
each take or cause to be taken any action necessary to implement the decision of
such firm. Cendant and PHH shall share equally the administrative costs of the
arbitration and such firm’s fees and expenses, and shall each bear their
respective other costs and expenses related to the arbitration.

Section 6.4      Notices. Notices, offers, requests or other communications
required or permitted to be given by any party pursuant to the terms of this
Agreement shall be given in writing to Cendant or PHH, as applicable, to the
following addresses or facsimile numbers:

If to Cendant, at:

Cendant Corporation
9 West 57th Street
37th Floor
New York, NY 10019
Attention: Erick Bock
EVP, Legal Corporate Secretary
Fax Number: (212) 413-1922

with a copy to:
Cendant Corporation
1 Campus Drive
Parsippany, NJ 07054
Attention: Joseph Huber
Group Vice President, Corporate Taxes
Fax Number: (973) 496-7390

If to PHH, at:

Cendant Mortgage
3000 Leadenhall Road
Mailstop LGL
Mount Laurel, NJ 08054
Attention: William F. Brown

13



--------------------------------------------------------------------------------



 



Senior Vice President & General Counsel
Fax Number: (856) 917-0950

with a copy to:
PHH Corporation
940 Ridgebrook Road
Sparks, MD 21152-9390
Attention: Michael Morrison
VP Corporate Tax
Fax Number: (410) 771-3362

or to such other address or facsimile number as the party to whom notice is
given may have previously furnished to the other in writing as provided herein.
Any notice involving non-performance, termination, or renewal shall be sent by
hand delivery, recognized overnight courier or, within the United States, may
also be sent via certified mail, return receipt requested. All other notices may
also be sent by facsimile, confirmed by first class mail. All notices shall be
deemed to have been given when received, if hand-delivered; when receipt
confirmed, if transmitted by facsimile or similar electronic transmission
method; one (1) working day after it is sent, if sent by recognized overnight
courier; and three (3) days after it is postmarked, if mailed by first class
mail or certified mail, return receipt requested, with postage prepaid.

Section 6.5      Changes in Law.

(a)      Any reference to a provision of the Code, Treasury Regulations, or a
law of another jurisdiction shall include a reference to any applicable
successor provision or law.

(b)      If, due to any change in applicable law or regulations or their
interpretation by any court of law or other governing body having jurisdiction
subsequent to the date hereof, performance of any provision of this Agreement or
any transaction contemplated hereby shall become impracticable or impossible,
the parties hereto shall use their commercially reasonable efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by such provision.

Section 6.6      Confidentiality. Each of the parties hereto shall hold and
cause its directors, officers, employees, advisors, and consultants to hold in
strict confidence, unless compelled to disclose by judicial or administrative
process or, in the opinion of its counsel, by other requirements of law, all
information (other than any such information relating solely to the business or
affairs of such party) concerning the other parties hereto furnished it by such
other party or its representatives pursuant to this Agreement (except to the
extent that such information can be shown to have been (1) in the public domain
through no fault of such party or (2) later lawfully acquired from other sources
not under a duty of confidentiality by the party to which it was furnished), and
no party shall release or disclose such information to any other Person, except
its directors, officers, employees, auditors, attorneys, financial advisors,
bankers or other consultants who shall be advised of and agree to be bound by
the provisions of this Section 6.6.

14



--------------------------------------------------------------------------------



 



Each of the parties hereto shall be deemed to have satisfied its obligation to
hold confidential information concerning or supplied by the other parties if it
exercises the same care as it takes to preserve confidentiality for its own
similar information.

Section 6.7      Assignment. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective legal representatives and
successors, and nothing in this Agreement, express or implied, is intended to
confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Agreement. No party may assign this Agreement or any
rights or obligations hereunder, without the prior written consent of the other
parties hereto, and any such assignment shall be void; provided, that each of
Cendant and PHH may assign this Agreement to a successor entity in conjunction
with such party’s reincorporation without obtaining the consent of the other.

Section 6.8      Affiliates. Cendant shall cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Cendant Affiliate, and PHH shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by any PHH Affiliate. PHH shall,
upon the written request of Cendant, cause any PHH Affiliate formally to execute
this Agreement; upon execution, each such PHH Affiliate shall become a party to
this Agreement and shall be jointly and severally liable the obligations of PHH
hereunder.

Section 6.9      Authority. Each of the parties hereto represents to the other
that (a) it has the corporate power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it have been duly authorized by all necessary corporate or other
action, (c) it has duly and validly executed and delivered this Agreement and
(d) this Agreement is a legal, valid and binding obligation, enforceable against
it in accordance with its terms subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and general equity principles.

Section 6.10      Entire Agreement. This Agreement and Appendix A attached
hereto, constitute the entire agreement between the parties with respect to the
subject matter hereof and shall supersede all prior written and oral and all
contemporaneous oral agreements and understandings with respect to the subject
matter hereof. To the extent that this Agreement is inconsistent with any of
such other agreements with respect to the matters discussed herein, this
Agreement shall control. Except as set forth in Article III of the Transition
Services Agreement, (i) this Agreement shall exclusively control matters
relating to Taxes and (ii) neither the Transition Services Agreement nor the
Separation Agreement shall have any application to any matter that is governed
by this Agreement.

Section 6.11      Governing Law and Jurisdiction. This Agreement shall be
construed in accordance with, and all Disputes hereunder shall be governed by,
the laws of the State of New York, excluding its conflict of law rules.

15



--------------------------------------------------------------------------------



 



Section 6.12      Counterparts. This Agreement, including Appendix A hereto, may
be executed in counterparts, each of which shall be deemed to be an original but
all of which shall constitute one and the same agreement.

Section 6.13      Severability. If any term or other provision of this Agreement
is determined by a non-appealable decision by a court, administrative agency or
arbitrator to be invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
fullest extent possible.

Section 6.14      Parties in Interest. This Agreement, including Appendix A
hereto, shall be binding upon Cendant and PHH, and any PHH Affiliate that
executes this Agreement, and inure solely to the benefit of PHH, any PHH
Affiliate that executes this Agreement, and Cendant and their respective
permitted assigns, and nothing in this Agreement, express or implied, is
intended to confer upon any other Person any rights or remedies of any nature
whatsoever under or by reason of this Agreement.

Section 6.15      Failure or Indulgence Not Waiver. No failure or delay on the
part of any party hereto in the exercise of any right hereunder shall impair
such right or be construed to be a waiver of, or acquiescence in, any breach of
any representation, warranty or agreement herein, nor shall any failure to
exercise, or any single or partial exercise, of any such right preclude other or
further exercise thereof or of any other right.

Section 6.16      Amendments. No change or amendment will be made to this
Agreement except by an instrument in writing signed on behalf of each of the
parties to this Agreement.

Section 6.17      Interpretation. When a reference is made in this Agreement to
an Article or a Section, or to an Appendix, such reference shall be to an
Article or Section of, or an Appendix to, this Agreement unless otherwise
indicated. The headings contained in this Agreement, in any Appendix, and in the
table of contents to this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. The use
of the term “including” in the Agreement shall always mean “including, without
limitation”.

Section 6.18      Tax Sharing Agreements. As of the Closing Date, all tax
sharing agreements (including the Cendant Tax Sharing Agreement) between PHH
and/or any PHH Affiliate, on the one hand, and Cendant and/or any Cendant
Affiliate, on the other hand, shall be terminated as of the Distribution Date
and, after the Distribution Date, none of the parties to any such tax sharing
agreement shall have any further rights or obligations under any such agreement.
Notwithstanding anything to the contrary contained in this Agreement, this
Section

16



--------------------------------------------------------------------------------



 



6.18 shall not operate to terminate any tax sharing agreement (including the
Cendant Tax Sharing Agreement) between or as it relates to Cendant, on the one
hand, and any Cendant Affiliate, on the other hand.

ARTICLE VII

DEFINITIONS

Section 7.1      Defined Terms. The following terms shall have the meanings
given them in this Section 7.1:

“Advisory Firm” means a nationally recognized accounting or law firm that is
reasonably acceptable to Cendant.

“Advisory Firm Letter” means a letter from an Advisory Firm stating that any Tax
Benefit Schedule or other information to be provided by PHH to Cendant pursuant
to Section 1.6(d) and all supporting schedules and work papers were prepared in
a manner consistent with the terms of this Agreement and, to the extent not
expressly provided in this Agreement, on a reasonable basis in light of the
facts and law in existence on the date of such Tax Benefit Schedule or other
information delivered to Cendant.

“Affiliated Group” means an affiliated group of corporations within the meaning
of section 1504(a)(1) of the Code that files a United States federal
consolidated Income Tax Return.

“After Tax Amount” means any additional amount necessary to eliminate (through a
gross-up mechanism) the Tax consequences of the receipt or accrual of any
payment required to be made under this Agreement (including payment of any
additional amount required to gross up such additional amounts), taking into
account the effect of the deductions available for interest paid or accrued and
for Taxes such as state and local Income Taxes), and determined by assuming that
the recipient of the payment pays Tax at the highest applicable marginal
corporate Tax rate (or rates, in the case of an item that affects more than one
Tax) for the relevant taxable period (or portion thereof).

“Audit” includes any audit, assessment of Taxes, other examination by any Taxing
Authority, proceeding, or appeal of such a proceeding relating to Taxes, whether
administrative or judicial, including proceedings relating to competent
authority determinations.

“Avis Final Determination” has the meaning set forth in Section 1.6(a).

“Avis Merger Agreement” means the Agreement and Plan of Merger and
Reorganization by and among PHH Corporation, PHH Holdings Corporation, Avis Rent
A Car, Inc. and Avis Fleet Leasing and Management Corporation, dated as of
May 22, 1999.

17



--------------------------------------------------------------------------------



 



“Cendant Affiliate” means any corporation or other entity directly or indirectly
Controlled by Cendant immediately after the Distribution. For the avoidance of
doubt, “Cendant Affiliate” shall exclude PHH and each PHH Affiliate.

“Cendant Consolidated and Combined Income Tax Returns” means each Tax Return
required to be filed for Income Taxes of the federal Affiliated Group filing a
consolidated Income Tax Return and each state, local, or foreign affiliated,
consolidated, combined, unitary, or similar group, in each case, of which
Cendant or any Cendant Affiliate is the common parent.

“Cendant Representation Letters” means the Tax Certificate from Cendant to
Skadden dated January 31, 2005, and the Business Purpose Letter from Cendant to
Skadden dated January 31, 2005, in which certain representations, warranties and
covenants are made on behalf of Cendant in connection with the issuance of the
Tax Opinion.

“Cendant Separate Income Tax Return” means each Tax Return with respect to
Income Taxes required to be filed by Cendant or any Cendant Affiliate that is
not a Cendant Consolidated or Combined Return.

“Cendant Tax Sharing Agreement” means the Tax sharing agreement effective as of
the first day of the consolidated return year beginning January 1, 2003 by and
between Cendant and its subsidiaries.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
thereto.

“Control” means the ownership of stock, directly or indirectly, possessing at
least 50 percent of the total combined voting power of all classes of stock
entitled to vote.

“Dispute” has the meaning set forth in Section 6.3.

“Dispute Resolution Commencement Date” has the meaning set forth in Section 6.3.

“Distribution” has the meaning set forth in the recitals to this Agreement.

“Distribution Date” has the meaning set forth in the Separation Agreement
between Cendant and PHH dated as of January 31, 2005.

“Distribution Taxes” means the product of (x) the aggregate amount of any gain
or income recognized by Cendant, each Cendant Affiliate, PHH and each PHH
Affiliate resulting from or arising in connection with the failure of the
Internal Distribution to be wholly tax-free under sections 355, 361(c), and/or
368(a)(1)(D) of the Code (or any other applicable section of the Code), or the
Distribution to be wholly tax-free under section 355 of the Code (or any other
applicable sections of the Code), including, without limitation, any gain or
income resulting from the application of section 355(d) or section 355(e) of the
Code to the Distribution or the Internal Distribution, or corresponding
provisions of the laws of any other jurisdiction and (y) the highest applicable
marginal aggregate corporate Income Tax rate (for federal, state, local and
foreign purposes) for the relevant taxable period (or portion thereof).
Notwithstanding the foregoing,

18



--------------------------------------------------------------------------------



 



Distribution Taxes shall not include income or gain attributable to
(i) intercompany items with respect to (A) the December 31, 2002 transfer of
Speedy Title and Appraisal Review Services Corporation (“STARS”) by PHH Holdings
to Cendant Settlement Services Group, Inc. (“CSSG”) or (B) the transfer of
certain domain names from Cendant Mortgage Corporation to one or more Cendant
Affiliates and/or (ii) any excess loss account with respect to the stock of PHH
Corner Leasing, Inc., PHH Market Leasing, Inc., PHH Milford Leasing, Inc., and
PHH St. Paul Leasing, Inc. For purposes of this definition, “intercompany items”
and “excess loss accounts” shall be, in each case, taken into account pursuant
to the Treasury Regulations promulgated pursuant to section 1502 of the Code.

“Filing Party” has the meaning set forth in Section 5.1.

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of: (i) a final and unappealable decision,
judgment, decree or other order by any court of competent jurisdiction; (ii) a
final settlement with the IRS, a closing agreement or accepted offer in
compromise under Code sections 7121 or 7122, or a comparable agreement under the
laws of other jurisdictions, which resolves the entire Tax liability for any
taxable period; (iii) any allowance of a refund or credit in respect of an
overpayment of Tax, but only after the expiration of all periods during which
such refund may be recovered by the jurisdiction imposing the Tax; or (iv) any
other final disposition, including by reason of the expiration of the applicable
statute of limitations.

“Income Tax” means any Tax determined by reference to income, net worth, gross
receipts or capital, or any such Taxes imposed in lieu of such Tax.

“Independent Firm” means a nationally recognized accounting firm acceptable to
Cendant and PHH.

“Internal Distribution” has the meaning set forth in the recitals to the
Agreement.

“Internal Reorganization” has the meaning set forth in the recitals to the
Agreement.

19



--------------------------------------------------------------------------------



 



“Internal Reorganization Taxes” means the product of (x) the aggregate amount of
any gain or income recognized by Cendant, each Cendant Affiliate, PHH and each
PHH Affiliate resulting from or arising in connection with the failure of any of
the transactions set forth in the Steps Memo, or any transactions related
thereto, to be wholly tax-free and (y) the highest applicable marginal aggregate
corporate Income Tax rate (for federal, state, local and foreign purposes) for
the relevant taxable period (or portion thereof). Notwithstanding the forgoing,
Internal Reorganization Taxes shall not include (i) Distribution Taxes,
(ii) income or gain attributable to the sale, pursuant to the Steps Memo, of PHH
stock by Cendant and/or the Cendant Rabbi Trust (as defined in the Steps Memo),
and (iii) income or gain attributable to (A) intercompany items with respect to
(x) the December 31, 2002 transfer of STARS by PHH Holdings to CSSG and (y) the
transfer of certain domain names from Cendant Mortgage Corporation to one or
more Cendant Affiliates and/or (B) any excess loss account with respect to the
stock of PHH Corner Leasing, Inc., PHH Market Leasing, Inc., PHH Milford
Leasing, Inc., and PHH St. Paul Leasing, Inc. For purposes of this definition,
“intercompany items” and “excess loss accounts” shall be, in each case, taken
into account pursuant to the Treasury Regulations promulgated pursuant to
section 1502 of the Code.

“IRS” means the United States Internal Revenue Service or any successor thereto,
including, but not limited to its agents, representatives, and attorneys.

“Losses” means any loss, cost, damage or expense, including reasonable
attorneys’ fees and costs attributable to the foregoing.

“Mobility” has the meaning set forth in the recitals.

“Other Taxes” means any Taxes other than Income Taxes.

“Payment Period” has the meaning set forth in Section 4.1(e).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

“PHH Affiliate” means any corporation or other entity directly or indirectly
Controlled by PHH immediately after the Distribution. For purposes of this
Agreement, PHH Affiliate shall also include AFL, PHH Holdings, AFL Management,
VMS Holdings, Inc., PHH Financial Services, Inc., PHH Continental Leasing, Inc.,
PHH Auto Finance Corporation, Speedy Title & Appraisal Review Services
Corporation, and the successor of each of the foregoing.

“PHH Consolidated and Combined Income Tax Returns” means each Tax Return
required to be filed for Income Taxes of any federal Affiliated Group filing a
consolidated Income Tax Return and each state, local, or foreign affiliated,
consolidated, combined, unitary, or similar group, in each case, of which PHH or
any PHH Affiliate is the common parent.

“PHH Representation Letter” means the Tax Certificate from PHH to Skadden dated
January 31, 2005, in which certain representations, warranties and covenants are
made on behalf of PHH in connection with the issuance of the Tax Opinion.

“PHH Separate Income Tax Return” means each Tax Return with respect to Income
Taxes required to be filed by PHH or any PHH Affiliate that is not a PHH
Consolidated or Combined Return.

“Realized” A Tax Benefit or other benefit shall be deemed to have been Realized
from a Tax Asset in a taxable period only if and to the extent that the Tax
liability of the taxpayer (or of the Affiliated Group or any other state, local,
foreign or similar group of which it is a member) for such period, after taking
into account the effect of the Tax Asset on the Tax liability of such taxpayer
in the current period and all prior periods, is less than it would have been if
such Tax liability were determined without regard to such Tax Asset. For
purposes of this definition and Section 1.6, any carryback of a net operating
loss or other tax attribute by PHH or any PHH Affiliate to a taxable period
shall be disregarded. For purposes of this Agreement, a Tax Benefit

20



--------------------------------------------------------------------------------



 



shall be deemed to have been “Realized” (i) at the time of the filing of a Tax
Return (including any amended Tax Return or any Tax Return relating to estimated
Taxes) on which a loss, deduction or credit or increase in basis is applied to
reduce the amount of Taxes which would otherwise be payable and (ii) at the time
of the filing of a claim or form for the refund of a Tax.

“Restated Tax Benefit” has the meaning set forth in Section 1.6(f).

“Separation Agreement” means the Separation Agreement between Cendant and PHH
dated as of January 31, 2005.

“Skadden” means Skadden, Arps, Slate, Meagher & Flom LLP.

“Steps Memo” means the memorandum attached hereto as Appendix A.

“Tax and Taxes” include all taxes, charges, fees, duties, levies, imposts, rates
or other assessments imposed by any federal, state, local or foreign Taxing
Authority, including, but not limited to, income, gross receipts, excise,
property, sales, use, license, capital stock, transfer, franchise, payroll,
withholding, social security, value added and other taxes, and any interest,
penalties or additions attributable thereto.

“Tax Asset” means any loss, deduction (including any deduction attributable to
depreciation or amortization), credit, Tax basis, or other Tax attribute.

“Tax Benefit” means any reduction in the Tax liability of a taxpayer (or of the
Affiliated Group or any other state, local, foreign or similar group of which it
is a member) for any taxable period. For purposes of this Agreement, Tax Benefit
shall include, without limitation, the reduction of any Tax liability of a
taxpayer resulting from any deductions from the amortization or depreciation of
property, or reduction in income or gain from the sale of property or increase
in any loss from the sale of property to the extent such loss reduces the Tax
liability of the taxpayer in such taxable year.

“Tax Benefit Schedule” has the meaning set forth in Section 1.6(b).

“Tax Opinion” means the opinions issued to Cendant by Skadden in connection with
the Internal Distribution, the Distribution and the Internal Reorganization.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended tax return, claim for refund or
declaration of estimated tax) required to be supplied to, or filed with, a
Taxing Authority in connection with the determination, assessment or collection
of any Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or authority thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

21



--------------------------------------------------------------------------------



 



“Transition Services Agreement” means the Transition Services Agreement between
Cendant and PHH dated as of January 31, 2005.

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

 
[SIGNATURE PAGE FOLLOWS]

22



--------------------------------------------------------------------------------



 



WHEREFORE, the parties have signed this Tax Sharing Agreement effective as of
the date first set forth above.

                CENDANT CORPORATION
 
         
 
  /s/ Joseph J. Huber          
 
  Name:   Joseph J. Huber
 
  Title:   Group Vice President, Corporate Taxes
 
       
 
            PHH CORPORATION
 
       
 
  /s/ Terrence W. Edwards           
 
  Name:   Terence W. Edwards
 
  Title:   President & Chief Executive Officer

23